                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DONNA EVERHART, et al.,

             Plaintiffs,

v.                                                           CV No. 17-1134 RB/CG

JOHN DOMINGUEZ, et al.,

             Defendants.

                       ORDER VACATING FAIRNESS HEARING

      THIS MATTER is before the Court on the Guardian Ad Litem Reports submitted

in this case and the subsequent April 19, 2019 status conference. (Doc. 89); (Doc. 90);

(Doc. 91). Having conferred with counsel about the course of proceedings, IT IS

HEREBY ORDERED that the Fairness Hearing set for Tuesday, April 23, 2019 at

11a.m. in Las Cruces, NM is VACATED and will be reset for a later date.

     IT IS SO ORDERED.



                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
